Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Crawford on February 9, 2021:
Please replace claims 7 and 21 with the following:
	7.            An elastomer material comprising:
a flexible polymer backbone with a particular ratio of at least first moieties and second moieties, wherein the first moieties are configured to provide a first number of dynamic bonds resulting from interactions between the first moieties; and 
the second moieties are configured to provide a second number of dynamic bonds resulting from interactions between the second moieties, the second number of dynamic bonds having a weaker bonding strength than the first number of dynamic bonds, and wherein the elastomer material, at least in part based on the ratio of the first moieties and second moieties, exhibits autonomous self-healing, a particular toughness, and is stretchable, and wherein the elastomer material is characterized in that: at least in part based on the ratio of the first moieties and second moieties, the elastomer material exhibits autonomous self-healing, a particular toughness, and notch insensitivity under a strain wherein the strain is in a range from 150 percent strain to 1200 percent strain; or when a strain is applied to the elastomer material, the dynamic bonds of the first number are characterized as being sufficient to block induced crack propagation while the bonds having a weaker bonding strength simultaneously break and dissipate strain energy.”



a flexible polymer backbone with a particular ratio of at least first moieties and second moieties, wherein the first moieties are configured to provide a first number of dynamic bonds resulting from interactions between the first moieties; and
the second moieties are configured to provide a second number of dynamic bonds resulting from interactions between the second moieties, the second number of dynamic bonds having a weaker bonding strength than the first number of dynamic bonds, and 
wherein the elastomer material exhibits properties set as a function of the ratio, the properties including autonomous self-healing, a Young’s modulus of at least 0.1 megapascals (MPa), a degree of stretchability without rupturing, and a particular toughness that is associated with a fracture energy and/or a fracture strain, wherein during use with the elastomer material under strain forces the dynamic bonds of the first number are characterized as being sufficient to block induced crack propagation while the weak bonds simultaneously break and dissipate strain energy.

Please add new claim 22:

22.          The elastomer material of claim 7, wherein the first moieties are configured and arranged to form up to four dynamic bonds with another of the first moieties and the second moieties are configured and arranged to form less than four dynamic bonds with another of the second moieties.

	Applicant was apprised of the Examiner’s newfound concerns with the patentability of claim 7.  It was indicated that claim 7 was now regarded as unpatentable over at least the teachings of Li et al. and, therefore, further modification of claim 7 would be necessary in order that a new rejection be precluded.  Applicant proposed adding subject matter borrowed from claims 1 and 21, and presented in the alternative while removing other limitations that the Examiner believed after closer scrutiny did not render the claims patentable over the prior art of record.  New claim 22 depends from claim 7 and recites that subject matter removed from the latter.
Allowable Subject Matter
	Applicant has added limitations to each of claims 1 and 21 that create a distinction between the claimed invention and that described by the prior art of record.  In the case of claim 21, while Li, Williams and Hill all teach polymers that, by virtue of their possessing different types of functional groups, or the same groups in different structural environments, will inherently feature corresponding 
	An updated/modified survey of the prior art did not yield any additional disclosures more germane than those already of record.  Accordingly, claims 1-22 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





February 10, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765